IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00253-CR

QUENDERRIUS JACKSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 18-02488-CRF-272


                              ABATEMENT ORDER


      Quenderrius Jackson was convicted of aggravated kidnapping and aggravated

robbery. See TEX. PENAL CODE ANN. §§ 20.04(a)(4); 29.03. The record in this appeal has

not yet been filed. We have been provided documentation by the trial court, however,

that indicates Jackson was represented by counsel at trial but that Jackson subsequently

filed a pro se notice of appeal. Further, we have no indication whether trial counsel has

withdrawn from representing Jackson or whether Jackson has hired new counsel or new

counsel has been appointed to represent Jackson on appeal.
        Accordingly, this appeal is abated to the trial court to determine whether Jackson

is indigent, whether trial counsel continues to represent Jackson on appeal, and if not,

whether to appoint counsel for Jackson, if Jackson is indigent. See TEX. CODE CRIM. PROC.

ANN. arts. 1.051, 26.04. If necessary, a hearing to make these determinations should be

held within 14 days from the date of this order. The Clerk’s and Reporter’s Records

containing the trial court’s written or oral findings and rulings, if any, are ordered to be

filed within 28 days from the date of this order.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed August 7, 2019
[RWR]




Jackson v. State                                                                      Page 2